internal_revenue_service number release date index no date attention dear i am responding to your date inquiry on behalf of your constituent requested information on the excise_tax on the sale of frequent flyer miles original letter says an item on a receipt from a car rental company contained a charge for federal excise_tax on the frequent flyer miles credited to his account the congress in the taxpayer_relief_act_of_1997 added sec_4261 to the internal_revenue_code under that section any amount_paid for the right to award frequent flyer miles is subject_to an excise_tax thus in situation when the car rental company purchased the right to award the frequent flyer miles it paid the tax to the air carrier selling the miles the air carrier then should have paid the tax to the united_states because is not paying any amount for the right to award any frequent flyer miles this tax does not apply to his transaction with the car rental company the rental car company may be showing an amount representing the tax paid on its purchase of the frequent flyer miles on the receipt given to not apply to his receipt of the miles as a consequence of renting a car but the tax does this tax as well as several other federal excise_taxes relating to air transportation is paid into the airport_and_airway_trust_fund the trust fund amounts in the trust fund are used to plan construct develop operate and maintain air traffic control air navigation and communications for the airway system in addition certain portions of the budget of the department of transportation concerned with air transportation and air safety including over half of the expenditures of the federal aviation administration come from the trust fund i hope this information is helpful to you in responding to questions please contact me at if you have any sincerely paul f kugler associate chief_counsel passthroughs and special industries
